Citation Nr: 1037466	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  06-02 763	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for chloracne due to Agent 
Orange exposure.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.  
Further, the record reflects he had additional service in the 
National Guard.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the claim.

The Veteran provided testimony at a hearing before the 
undersigned in October 2007.  A transcript of this hearing has 
been associated with the Veteran's VA claims folder.

By a September 2008 decision, the Board upheld the denial of 
service connection for chloracne due to Agent Orange exposure, 
and the Veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  However, the record 
reflects that the Veteran died in May 2009, before the Court 
issued a decision as to the merits of this claim.  By a June 2010 
Order, the Court vacated the Board's September 2008 decision with 
respect to the chloracne claim.  Because evidence was presented 
that the Veteran had died, his appeal to the Court concerning 
this issue was deemed moot and was dismissed.


FINDINGS OF FACT

The record reflects the Veteran died in May 2009.

CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of this claim at this time.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the Veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the Veteran's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  






ORDER

The appeal is dismissed.




		
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


